NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 31 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUIS NUNEZ-GOMEZ,                               No.    17-71149

                Petitioner,                     Agency No. A095-806-911

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 29, 2022**
                                 Seattle, Washington

Before: HAWKINS, McKEOWN, and TALLMAN, Circuit Judges.

      Luis Nunez-Gomez, a native and citizen of Mexico, petitions for review of a

decision by the Board of Immigration Appeals (“BIA”) dismissing his appeal from

the immigration judge’s (“IJ”) denial of his applications for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review the agency’s “legal conclusions de novo and its factual findings for

substantial evidence.” Bringas-Rodriguez v. Sessions, 850 F.3d 1051, 1059

(9th Cir. 2017) (en banc) (citations omitted). We have jurisdiction under 8 U.S.C.

§ 1252 and dismiss in part and deny in part the petition.

      Nunez-Gomez has waived his challenge to the agency’s denial of his asylum

application by failing to challenge the agency’s determination, pursuant to 8 U.S.C.

§ 1158(a)(2)(B), that his application was time barred. Aguilar-Ramos v. Holder,

594 F.3d 701, 703 nn.1–2 (9th Cir. 2010).

      The agency permissibly denied Nunez-Gomez’s application for withholding

because substantial evidence supports the agency’s conclusion that Nunez-Gomez

failed to establish past persecution or a clear probability of future persecution. INS

v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987). Nunez-Gomez testified that the

Zapatistas never threatened or harmed him, and he admitted that he does not know

the identity of the men who possibly burned down his cabin.1 Nunez-Gomez’s

fears of future persecution are all tied to his local community in Mexico and the

record does not compel the conclusion that he could not reasonably relocate to

another part of Mexico to avoid harm. 8 C.F.R. § 1208.16(b)(2).


      1
        We lack jurisdiction to consider Nunez-Gomez’s argument that he was
persecuted on account of his membership in a particular social group of
“individuals that suffered domestic violence and w[ere] not able to flee” because
he failed to raise this argument before the BIA. Barron v. Ashcroft, 358 F.3d 674,
678 (9th Cir. 2004).

                                          2
      The agency permissibly denied Nunez-Gomez’s application for CAT relief

because the record does not compel the conclusion that it is more likely than not

that he will be tortured by or with the consent or acquiescence of the government if

returned to Mexico. See Zheng v. Holder, 644 F.3d 829, 835–36 (9th Cir. 2011).

      DISMISSED IN PART AND DENIED IN PART.




                                         3